
	
		II
		Calendar No. 1036
		110th CONGRESS
		2d Session
		S. 1933
		[Report No. 110–475]
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2007
			Mr. Reid (for himself,
			 Mr. Ensign, Mrs. Boxer, Mr.
			 Baucus, Mrs. Murray,
			 Mrs. Clinton, Mr. Sanders, Mr.
			 Conrad, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 22
			 (legislative day, September 17), 2008
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Safe Drinking Water Act to provide grants to
		  small public drinking water systems.
	
	
		1.Short titleThis Act may be cited as the
			 Small Community Drinking Water Funding
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)in some cases,
			 drinking water standards in effect and proposed as of the date of enactment of
			 this Act can place large financial burdens on public water systems, especially
			 systems that serve fewer than a few thousand people;
				(2)some small public
			 water systems have experienced water contamination problems that may pose a
			 significant risk to the health of water consumers;
				(3)small communities
			 are concerned about improving drinking water quality;
				(4)the limited
			 scientific, technical, and professional resources of many small communities
			 make understanding and implementing regulatory requirements very
			 difficult;
				(5)small communities
			 often struggle to meet water quality standards because of difficulty in
			 securing funding;
				(6)small communities
			 often lack a tax base or opportunities to benefit from economics of scale and
			 therefore face very high per capita costs in improving drinking water
			 quality;
				(7)the smallest
			 public water systems, which serve fewer than 3,300 people, represent 85 percent
			 of all public water systems;
				(8)small public
			 water systems serving fewer than 10,000 people represent 94 percent of all
			 public water systems;
				(9)small communities
			 would benefit from a grant program designed to provide funding for water
			 quality projects without a substantial matching requirement; and
				(10)Federal programs
			 in effect as of the date of enactment of this Act do not adequately meet the
			 needs of small communities with respect to public water systems.
				(b)PurposeThe
			 purpose of this Act is to establish a program to provide grants to small public
			 water systems to—
				(1)meet applicable
			 national primary drinking water regulations under the Safe Drinking Water Act
			 (42 U.S.C.
			 300f et seq.);
				(2)maintain water
			 costs at a reasonable level for the communities served by small public water
			 systems; and
				(3)obtain technical
			 assistance to develop the capacity to sustain operations over the long
			 term.
				3.Small Public
			 Water System Assistance Program
			(a)Definition of
			 Indian TribeSection 1401(14) of the Safe Drinking Water Act
			 (42 U.S.C.
			 300f(14)) is amended in the second sentence by striking
			 1452, and inserting 1452 and part G,.
			(b)Establishment
			 of ProgramThe Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.) is amended by adding at the end the following:
				
					GSmall public
				water system assistance
						1471.DefinitionsIn this part:
							(1)Eligible
				activity
								(A)In
				generalThe term eligible activity means an activity
				concerning a small public water system (including obtaining technical
				assistance) that is carried out by an eligible entity for a purpose consistent
				with section 1473(c)(1) or 1474(c)(1), as appropriate.
								(B)ExclusionThe
				term eligible activity does not include any activity to increase
				the population served by a small public water system, except to the extent that
				the State under section 1473(b)(1) or the Administrator under section
				1474(b)(1) determines an activity to be necessary to—
									(i)achieve
				compliance with a national primary drinking water regulation; and
									(ii)provide a water
				supply to a population that, as of the date of enactment of this part, is not
				served by a safe public water system.
									(2)Eligible
				entityThe term eligible entity means a small public
				water system that—
								(A)is located in a
				State or an area governed by an Indian Tribe; and
								(B)(i)if located in a State,
				serves a community that, under affordability criteria established by the State
				under section 1452(d)(3), is determined by the State to be—
										(I)a disadvantaged community; or
										(II)a community the State expects to become
				a disadvantaged community as a result of carrying out an eligible activity;
				or
										(ii)if located in an area governed by
				an Indian Tribe, serves a community that is determined by the Administrator,
				under criteria published by the Administrator under section 1452(d)(3) and in
				consultation with the Secretary, to be—
										(I)a disadvantaged community; or
										(II)a community the Administrator expects to
				become a disadvantaged community as a result of carrying out an eligible
				activity.
										(3)Eligible
				StateThe term eligible State means a State that
				has—
								(A)adopted, and is
				implementing, an approved operator certification program under section 1419;
				and
								(B)established
				affordability criteria under section 1452(d)(3) for use in identifying
				disadvantaged communities.
								(4)ProgramThe
				term Program means the Small Public Water System Assistance
				Program established under section 1472(a).
							(5)SecretaryThe
				term Secretary means the Secretary of Health and Human Services,
				acting through the Director of the Indian Health Service.
							(6)Small public
				water systemThe term small public water system
				means a public water system (including a community water system and a
				noncommunity water system) that serves a population of 10,000 or fewer.
							1472.Small Public
				Water System Assistance Program
							(a)EstablishmentNot
				later than July 1, 2008, the Administrator shall establish within the
				Environmental Protection Agency a Small Public Water System Assistance
				Program.
							(b)DutiesThe
				head of the Program shall—
								(1)in accordance
				with section 1474, establish and administer a small public water system
				assistance program for, and provide grants to, eligible entities located in
				areas governed by Indian Tribes, for use in carrying out eligible
				activities;
								(2)identify, and
				prepare annual prioritized lists of, activities for eligible entities located
				in areas governed by Indian Tribes that are eligible for grants under section
				1474;
								(3)provide funds to
				States for use in establishing small public water system assistance programs
				under section 1473 that award grants to eligible entities to carry out eligible
				activities; and
								(4)prepare, and
				submit to the Administrator, the reports required under subsection (d).
								(c)Allocation of
				funds
								(1)States
									(A)In
				generalSubject to subparagraphs (B) through (D) and paragraph
				(2)(A), for each fiscal year, the Administrator, through the head of the
				Program, using the most recent available needs survey conducted by the
				Administrator under section 1452(h), shall allocate the funds made available to
				carry out the Program for the fiscal year among eligible States based on the
				ratio that—
										(i)the financial
				need associated with treatment projects for small public water systems in the
				State; bears to
										(ii)the total
				financial need associated with treatment projects for all small public water
				systems in all States.
										(B)Additional
				requirementsAny additional financial needs of small public water
				systems associated with the cost of treatment projects needed to comply with a
				national primary drinking water regulation that is promulgated after the most
				recent needs survey conducted under section 1452(h) shall be factored into the
				determination of financial need under clauses (i) and (ii) of subparagraph (A)
				for each fiscal year.
									(C)Minimum
				allocationAn allocation of funds to a State for a fiscal year
				under subparagraph (A), taking into consideration any additional financial
				needs described in subparagraph (B), shall be in an amount that is at least 1
				percent of the amount of funds available for that fiscal year.
									(D)Redistribution
				if nonuseIf a State does not qualify for, or fails to request,
				funds allocated to the State under subparagraph (A) in any fiscal year, the
				Administrator shall redistribute the funds among the States that—
										(i)request funds for
				that fiscal year; and
										(ii)are eligible to
				receive the funds under subparagraph (A) for that fiscal year.
										(2)Indian
				Tribes
									(A)In
				generalFor each fiscal year, in accordance with subparagraph
				(B), 3 percent of the total amount of funds made available to carry out the
				Program for the fiscal year shall be allocated by the Administrator to provide
				grants to eligible entities that are located in areas governed by Indian Tribes
				through the program established under section 1474(a).
									(B)Use of
				funds
										(i)In
				generalFor each fiscal year, the Administrator shall award, on a
				competitive basis, not less than 1.5 percent of the funds allocated under
				subparagraph (A) to nonprofit technical assistance organizations, to be used
				for the purposes of—
											(I)assisting the
				Administrator in preparing the list required under section 1474(b) (including
				assisting the Administrator in identifying the highest priority eligible
				activities for eligible entities located in areas governed by Indian Tribes for
				which a grant under section 1474 may be used);
											(II)assisting
				eligible entities located in areas governed by Indian Tribes in—
												(aa)assessing needs
				relating to eligible activities; and
												(bb)identifying
				available sources of funding to meet the cost-sharing requirement of section
				1474(f)(1); and
												(III)assisting
				eligible entities located in areas governed by Indian Tribes that receive
				funding under section 1474 in—
												(aa)planning,
				implementing, and maintaining eligible activities that are funded under that
				section; and
												(bb)preparing
				reports required under section 1474(h).
												(ii)ConsultationEach
				nonprofit technical assistance organization that receives funds under clause
				(i) shall consult with the Administrator, through the head of the program,
				before carrying out any activity for the purposes described in subclauses
				(II)(aa) and (III)(aa) of that clause.
										(iii)No funds for
				lobbying expensesNone of the funds made available to a nonprofit
				technical assistance organization under clause (i) shall be used to pay
				lobbying expenses.
										(3)ProgramFor
				each fiscal year, the Administrator may use not more than 0.1 percent of the
				funds made available to carry out the Program to pay reasonable costs incurred
				in the administration of the Program.
								(d)ReportsNot
				later than January 1, 2009, and annually thereafter through January 1, 2014,
				the Administrator shall—
								(1)submit, to the
				Committee on Energy and Commerce of the House of Representatives and the
				Committee on Environment and Public Works of the Senate, a report that, for the
				preceding fiscal year—
									(A)lists the
				eligible activities for eligible entities, as prepared under sections
				1473(b)(1) and 1474(b)(1), located in areas governed by Indian Tribes and in
				each State receiving funds under this part;
									(B)identifies the
				number of grants awarded by each State, and by the Administrator to eligible
				entities located in areas governed by Indian Tribes, under this part;
									(C)identifies each
				eligible entity that received a grant to carry out an eligible activity;
									(D)identifies the
				amount of each grant provided to an eligible entity to carry out an eligible
				activity; and
									(E)describes each
				eligible activity funded by such a grant (including the status of the eligible
				activity); and
									(2)make the report
				under paragraph (1) available to the public.
								1473.State Small
				Public Water System Assistance Programs
							(a)In
				generalTo be eligible to receive funding under this part, a
				State shall—
								(1)be an eligible
				State;
								(2)not later than
				July 1, 2008 (if funding is sought for fiscal year 2008) or not later than
				September 30 of any of fiscal years 2008 through 2014 (if funding is sought for
				the following fiscal year), establish a small public water system assistance
				program—
									(A)under which the
				requirements of subsection (b), oversight, and related activities (other than
				financial administration) with respect to the program are administered—
										(i)in the case of a
				State that is exercising primary enforcement responsibility for public water
				systems, by the State agency having primary responsibility for administration
				of the State program under section 1413; and
										(ii)in the case of a
				State that is not exercising primary enforcement authority for public water
				systems, by a State agency selected by the Governor of the State; and
										(B)that meets the
				requirements of this section; and
									(3)for each fiscal
				year for which funding is sought under this section—
									(A)in preparing an
				intended use plan under section 1452(b), after providing for public review and
				comment, prepare an annual list of eligible activities for eligible entities in
				the State in accordance with subsection (b); and
									(B)prepare and
				submit to the Administrator a request for the funding, by such date and in such
				form as the Administrator shall prescribe.
									(b)Program
				priority requirement
								(1)List of
				eligible activitiesA small public water system assistance
				program established under subsection (a) shall, for each fiscal year for which
				funding is sought, identify, and, using the priority criteria described in
				paragraph (2) and considering the additional criteria described in paragraph
				(3), list in descending order of priority, eligible activities for eligible
				entities in the State for which funds provided from a grant under this part may
				be used.
								(2)Priority
				criteriaIn preparing the list under paragraph (1), a small
				public water system assistance program shall give priority for the use of
				grants to eligible activities that—
									(A)address the most
				serious risk to human health;
									(B)are necessary to
				ensure compliance with national primary water regulations applicable to
				eligible entities under section 1412; and
									(C)assist systems
				most in need, as calculated on the basis of median household income, under
				affordability criteria established by the State under section
				1452(d)(3).
									(3)Additional
				criteriaIn addition to the priority criteria described in
				paragraph (2), a small public water system assistance program shall, in
				preparing a list under paragraph (1), consider giving additional priority to
				any listed eligible activities that are to be carried out by communities that
				form management cooperatives (including management cooperatives between systems
				that do not have connections).
								(c)Use of
				fundsUsing any funds received by a State under this section for
				a fiscal year, in accordance with the list prepared under subsection (b), a
				small public water system assistance program established by the State under
				subsection (a)—
								(1)shall provide to
				an eligible entity, on a cost-shared basis, a grant to be used for an eligible
				activity (including source water protection) the purpose of which is compliance
				with national primary drinking water regulations applicable to the eligible
				entity under section 1412;
								(2)shall—
									(A)award, on a
				competitive basis, not less than 1.5 percent of the funds to nonprofit
				technical assistance organizations to be used for the purposes of—
										(i)assisting the
				State in preparing the list required under subsection (b) (including assisting
				the State in identifying the highest priority eligible activities for eligible
				entities located in the State for which a grant under this section may be
				used); and
										(ii)assisting
				eligible entities in—
											(I)assessing needs
				relating to eligible activities;
											(II)identifying
				available sources of funding to meet the cost-sharing requirement of subsection
				(f); and
											(III)planning,
				implementing, and maintaining any eligible activities of the eligible entities
				that receive funding under this section;
											(B)require each
				nonprofit technical assistance organization that receives funds under
				subparagraph (A) to consult with the State, through the head of the small
				public water assistance program, before carrying out any activity for the
				purposes described in subclauses (I) and (III) of subparagraph (A)(ii);
				and
									(C)require that none
				of the funds made available to a nonprofit technical assistance organization
				under subparagraph (A) be used to pay lobbying expenses; and
									(3)may use not to
				exceed 1 percent of the funds allocated to the State to pay reasonable costs
				incurred in the administration of the small public water system assistance
				program.
								(d)Limitation on
				use of fundsFor each fiscal year, not more than 5 percent of the
				funds received by an eligible entity under this section may be used to obtain
				technical assistance in planning, implementing, and maintaining eligible
				activities that are funded under this section.
							(e)Limitation on
				receipt of funds
								(1)In
				generalExcept as provided in paragraph (2), a grant under this
				section shall not be provided to an eligible entity that, as determined by the
				State—
									(A)does not have the
				technical, managerial, and financial capability to ensure compliance with
				national primary drinking water regulations applicable to the eligible entity
				under section 1412; or
									(B)is in significant
				noncompliance with any applicable national primary drinking water
				regulation.
									(2)Exception for
				receipt of grantAn eligible entity described in paragraph (1)
				may receive a grant under this section only—
									(A)if the State
				determines that use of the grant will ensure compliance with national primary
				drinking water regulations applicable to the eligible entity under section
				1412;
									(B)(i)to restructure or
				consolidate the facility to achieve compliance with applicable national primary
				drinking water regulations; or
										(ii)in a case in which restructuring
				or consolidation of the facility is not practicable, if the State determines
				that—
											(I)the eligible entity has made a good faith
				effort to achieve compliance with applicable national primary drinking water
				regulations; and
											(II)the eligible entity is adhering to an
				enforceable schedule for achieving those regulations; and
											(C)in a case in
				which paragraph (1)(A) applies to an eligible entity, and the eligible entity
				agrees to undertake feasible and appropriate changes in operations (including
				changes in ownership, management, accounting, rates, maintenance,
				consolidation, provision of an alternative water supply, or other procedures),
				if the State determines that the measures are necessary to ensure that the
				eligible entity has the technical, managerial, and financial capability to
				comply with applicable national primary drinking water regulations over the
				long term.
									(3)ReviewBefore
				providing assistance under this section to an eligible entity that is in
				significant noncompliance with any national primary drinking water regulation
				applicable to the eligible entity under section 1412, the State shall conduct a
				review to determine whether paragraph (1)(A) applies to the entity.
								(f)Cost
				sharing
								(1)In
				general
									(A)LimitExcept
				as provided in paragraph (2), the share of the total cost of an eligible
				activity funded by a grant under this section shall not exceed 80
				percent.
									(B)Use of other
				Federal fundsTo pay the portion of an eligible activity that may
				not be funded by a grant under this section, an eligible entity may use Federal
				financial assistance other than assistance received under this section.
									(2)Waiver of
				cost-sharing requirement
									(A)In
				generalSubject to subparagraph (B), a State may waive the
				requirement of an eligible entity to pay all or a portion of the share of an
				eligible activity that may not be funded by a grant under this section, based
				on a determination by the State that the eligible entity is unable to pay any
				or all of the share.
									(B)LimitationFor
				each fiscal year in which a State receives funding under this section, the
				total amount of cost-share waivers provided by the State under subparagraph (A)
				shall not exceed 30 percent of the amount of funding received by the State for
				the fiscal year under section 1472(c)(1).
									(g)Unobligated
				fundsAny funds not obligated by the State for a purpose
				consistent with subsection (c) within 1 year after the date of the allocation
				of the funds by the Administrator under section 1472(c) shall be returned to
				the Administrator for reallocation under that section.
							(h)ReportsNot
				later than November 1 following each fiscal year in which a State receives
				funding under this section, the State shall—
								(1)submit to the
				Administrator a report that, for the preceding fiscal year—
									(A)lists the
				eligible activities for eligible entities, as prepared under subsection
				(b);
									(B)identifies the
				number of grants awarded by the State small public water system assistance
				program to eligible entities;
									(C)identifies each
				eligible entity that received a grant to carry out an eligible activity;
									(D)identifies the
				amount of each grant provided to an eligible entity to carry out an eligible
				activity; and
									(E)describes each
				eligible activity funded by such grants (including the status of the eligible
				activity); and
									(2)make the report
				under paragraph (1) available to the public.
								1474.Small Public
				Water System Assistance Program for Indian Tribes
							(a)EstablishmentNot
				later than July 1, 2008, the Administrator shall establish a small public water
				system assistance program for Indian Tribes, through which eligible entities
				located in areas governed by the Indian Tribe may receive grants for eligible
				activities under this part.
							(b)Program
				priority requirement
								(1)List of
				eligible activities
									(A)In
				generalThe Administrator, acting through the head of the small
				public water system assistance program for Indian Tribes, in consultation with
				the Secretary, shall, for each fiscal year, identify, and, using the priority
				criteria described in paragraph (2) and considering the additional criteria
				described in paragraph (3), list in descending order of priority, eligible
				activities for eligible entities located in areas governed by Indian Tribes for
				which funds provided from a grant under this part may be used.
									(B)Coordination
										(i)In
				generalTo the maximum extent practicable, the Administrator
				shall ensure that the list under subparagraph (A) is coordinated with any needs
				assessment conducted under section 1452(i)(4).
										(ii)Additional
				considerationAny additional financial needs of small public
				water systems located in areas governed by Indian Tribes that are associated
				with the cost of complying with a national primary drinking water regulation
				that is promulgated after the most recent needs survey conducted under section
				1452(i)(4) shall be factored into the determination of financial need for, and
				prioritization of, eligible activities under this section.
										(2)Priority
				criteriaIn preparing the list under paragraph (1), the
				Administrator shall give priority for the use of grants to eligible activities
				that—
									(A)address the most
				serious risk to human health;
									(B)are necessary to
				ensure compliance with national primary water regulations applicable to
				eligible entities under section 1412; and
									(C)assist systems
				most in need, as calculated on the basis of median household income, under
				affordability criteria published by the Administrator under section
				1452(d)(3).
									(3)Additional
				criteriaIn addition to the priority criteria described in
				paragraph (2), the Administrator shall, in preparing a list under paragraph
				(1), consider giving additional priority to any listed eligible activities that
				are to be carried out by communities that form management cooperatives
				(including management cooperatives between systems that do not have
				connections).
								(c)Use of
				funds
								(1)In
				generalUsing funds allocated under section 1472(c)(2)(A), the
				small public water system assistance program established under subsection (a)
				shall provide to an eligible entity located in an area governed by an Indian
				Tribe, on a cost-shared basis, a grant to be used for an eligible activity
				(including source water protection) the purpose of which is compliance with
				national primary drinking water regulations applicable to the eligible entity
				under section 1412.
								(2)Allocation of
				grant fundingFor each fiscal year, taking into consideration the
				funding allocation under section 1472(c)(2)(A) for the fiscal year, the head of
				the small public water assistance program established under subsection (a), in
				consultation with the Secretary, shall provide grants under paragraph (1) for
				the maximum number of eligible activities for which the funding allocation
				makes assistance available, based on the priority assigned by the Administrator
				to eligible activities under subsection (b).
								(d)Limitation on
				use of fundsFor each fiscal year, not more than 5 percent of the
				funds received by an eligible entity under this section may be used to obtain
				technical assistance in planning, implementing, and maintaining eligible
				activities that are funded under this section.
							(e)Limitation on
				receipt of funds
								(1)In
				generalExcept as provided in paragraph (2), a grant under this
				section shall not be provided to an eligible entity that, as determined by the
				Administrator—
									(A)does not have the
				technical, managerial, and financial capability to ensure compliance with
				national primary drinking water regulations applicable to the eligible entity
				under section 1412; or
									(B)is in significant
				noncompliance with any applicable national primary drinking water
				regulation.
									(2)Exception for
				receipt of grantAn eligible entity described in paragraph (1)
				may receive a grant under this section only—
									(A)if the
				Administrator determines that use of the grant will ensure compliance with
				national primary drinking water regulations applicable to the eligible entity
				under section 1412;
									(B)(i)to restructure or
				consolidate the facility to achieve compliance with applicable national primary
				drinking water regulations; or
										(ii)in a case in which restructuring
				or consolidation of the facility is not practicable, if the Administrator
				determines that—
											(I)the eligible entity has made a good faith
				effort to achieve compliance with applicable national primary drinking water
				regulations; and
											(II)the eligible entity is adhering to an
				enforceable schedule for achieving those regulations; and
											(C)in a case in
				which paragraph (1)(A) applies to an eligible entity, and the eligible entity
				agrees to undertake feasible and appropriate changes in operations (including
				changes in ownership, management, accounting, rates, maintenance,
				consolidation, provision of an alternative water supply, or other procedures),
				if the Administrator determines that the measures are necessary to ensure that
				the eligible entity has the technical, managerial, and financial capability to
				comply with applicable national primary drinking water regulations over the
				long term.
									(3)ReviewBefore
				providing assistance under this section to an eligible entity that is in
				significant noncompliance with any national primary drinking water regulation
				applicable to the eligible entity under section 1412, the Administrator shall
				conduct a review to determine whether paragraph (1)(A) applies to the
				entity.
								(f)Cost
				sharing
								(1)In
				general
									(A)LimitExcept
				as provided in paragraph (2), the share of the total cost of an eligible
				activity funded by a grant under this section shall not exceed 80
				percent.
									(B)Use of other
				Federal fundsTo pay the portion of an eligible activity that may
				not be funded by a grant under this section, an eligible entity may use Federal
				financial assistance other than assistance received under this section.
									(2)Waiver of
				cost-sharing requirement
									(A)In
				generalThe Administrator may waive the requirement of an
				eligible entity to pay all or a portion of the share of eligible activity that
				may not be funded by a grant under this section based on a determination by the
				Administrator that the eligible entity is unable to pay any or all of the
				share.
									(B)LimitationFor
				each fiscal year, the total amount of cost-share waivers provided by the
				Administrator under subparagraph (A) shall not exceed 30 percent of the amount
				of funding allocated to eligible entities located in areas governed by Indian
				Tribes for the fiscal year under section 1472(c)(2)(A).
									(g)Unobligated
				fundsAny funds not obligated by the small public water system
				assistance program established under subsection (a) for a purpose consistent
				with section 1472(c)(2)(B) and subsection (c) within 1 year after the date of
				allocation of the funds by the Administrator under section 1472(c)(2)(A) shall
				be returned to the Administrator for reallocation under that section.
							(h)ReportsNot
				later than November 1 following each fiscal year in which an Indian Tribe
				receives funding under this section, the Indian Tribe shall submit to the
				Administrator a report that, for the preceding fiscal year—
								(1)identifies the
				number of grants awarded to eligible entities located in areas governed by the
				Indian Tribe;
								(2)identifies each
				such eligible entity that received a grant to carry out an eligible
				activity;
								(3)identifies the
				amount of each grant provided to such an eligible entity to carry out an
				eligible activity; and
								(4)describes each
				eligible activity funded by such grants (including the status of the eligible
				activity).
								1475.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part $750,000,000 for each of
				fiscal years 2008 through
				2014.
						.
			
	
		September 22 (legislative day, September 17),
		  2008
		Reported without amendment
	
